This was an action to recover upon certain promissory notes. The cause was tried to the court and a jury, and there was a verdict and judgment in favor of the plaintiff for $900. The case is here upon the petition in error of plaintiffs in error and a cross-petition in error by the defendant in error.
It appears from the record that no motion for a new trial was filed. As the only errors assigned in the petition in error and cross-petition are matters relating to errors of law alleged to have occurred at the trial they cannot be reviewed in the Supreme Court. It has long been the settled rule of practice in this court that errors occurring during the trial cannot be considered by the Supreme Court, unless a motion for a new trial, founded upon and including such errors, has been made by the complaining party and acted upon by the trial court, and its ruling excepted to, and afterwards assigned for error in the Supreme Court. Beall v. Mutual Life Ins. Co. of N.Y.,7 Okla. 285, 54 P. 474; Glaser et al. v. Glaser et al.,13 Okla. 389, 74 P. 944; Bradford v. Brennan et al.,15 Okla. 47, 78 P. 387.
The judgment of the court below is therefore affirmed.
DUNN, C. J., and HAYES and WILLIAMS, JJ., concur; TURNER, J., not participating.